        Case 5:19-cv-00718-PRW Document 83 Filed 11/10/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and              )
JEFFREY COVINGTON,               )
                                 )
                Plaintiffs,      )
                                 )
vs.                              )                     Case No. 19-cv-00718-PRW
                                 )
CSAA FIRE AND CASUALTY           )
INSURANCE, d/b/a AAA FIRE AND    )
CASUALTY INSURANCE COMPANY, INC. )
                                 )
                Defendant.       )


                  JOINT MOTION FOR ENTRY OF JUDGMENT

       Presently pending before the Court are CSAA Fire and Casualty Insurance

Company’s (“CSAA”) Motion for Attorney Fees [Dkt. No. 79] and Bill of Costs [Dkt. No.

80]. On October 23, 2020, the Court entered judgment in favour of CSAA on all claims.

[Dkt. No. 78]. CSAA is thus the prevailing party for purposes of the pending filings.

       In an effort to streamline proceedings and avoid unnecessary burden on this Court,

Plaintiffs Tammy Covington and Jeffrey Covington and CSAA stipulate to the amounts

requested in those filings.   Plaintiffs and Defendant jointly request the Court enter

judgment in the amount of $461.80 in taxable costs and $ 49,742.00 in attorney fees for a

total of $50,203.80.




                                            1
Case 5:19-cv-00718-PRW Document 83 Filed 11/10/20 Page 2 of 2




                                 Respectfully submitted,

                                 s/ Douglas Shelton                 _
                                 Douglas Shelton, OBA No. 8159
                                 SHELTON & WALKLEY LAW GROUP
                                 7701 South Western Avenue, Suite 201
                                 Oklahoma City, Oklahoma 73139
                                 Telephone: (405) 605-8800
                                 Facsimile: (405) 601-0677
                                 Email: dshelton@sheltonlawok.com
                                 ATTORNEY FOR PLAINTIFFS

                                 s/ Matthew C. Kane
                                 (Signed by filing attorney with permission)
                                 Gerard F. Pignato, OBA No. 11473
                                 Matthew C. Kane, OBA No. 19502
                                 Joshua K. Hefner, OBA No. 30870
                                 RYAN WHALEY COLDIRON JANTZEN
                                  PETERS & WEBBER, PLLC
                                 400 North Walnut Avenue
                                 Oklahoma City, Oklahoma 73104
                                 Telephone: 405-239-6040
                                 Facsimile: 405-239-6766
                                 Email:       jerry@ryanwhaley.com
                                              mkane@ryanwhaley.com
                                              jhefner@ryanwhaley.com
                                 ATTORNEYS FOR DEFENDANT




                             2
